   Case 2:17-cv-00824-MHT-JTA Document 61 Filed 06/14/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


COURTNEY WHITE,                    )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:17cv824-MHT
                                   )                (WO)
LT. TOTTY and OFFICER D.           )
LEWIS,                             )
                                   )
     Defendants.                   )

                              JUDGMENT

    Upon consideration of the joint motion to dismiss

(Doc. 60), it is the ORDER, JUDGMENT, and DECREE of the

court that the motion is granted, and that this cause

is dismissed in its entirety, with prejudice, and with

the parties each to bear their own costs.

    All pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as    a   final    judgment

pursuant   to   Rule   58   of    the   Federal      Rules   of   Civil

Procedure.
Case 2:17-cv-00824-MHT-JTA Document 61 Filed 06/14/21 Page 2 of 2




This case is closed.

DONE, this the 14th day of June, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
